Citation Nr: 0423673	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an electric wheelchair/scooter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and Appellant's mother


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 determination issued by 
the Prosthetics and Sensory Aids Service of the Department of 
Veterans Affairs (VA) Medical Center in Wichita, Kansas, to 
deny the veteran's claim for a motorized wheelchair/scooter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Historically, the Board reviewed the appeal initially in 
November 1998.  At that time, the Board acknowledged receipt 
of additional evidence from the veteran, without waiver of 
initial consideration of the evidence by the agency of 
original jurisdiction (AOJ).   The Board noted that the RO's 
July 1996 denial and the March 1997 confirmation of the 
denial made reference to specific documents, which the Board 
was unable to locate in the claims file.  Consequently, the 
Board remanded the appeal to accomplish AOJ consideration of 
the new evidence and for production of the aforementioned 
specific documents.  Review of the record at this time, 
reveals that the specified documents are in the file and the 
veteran's additional evidence was considered in the December 
2000 Supplemental Statement of the Case.

The appeal came before the Board again in December 2001.  At 
that time, the Board focused on the veteran's letter dated in 
January 2001, which referenced a May 20, 1999, examination by 
Dr. E.B., a June 14, 1999, MRI (magnetic resonance imaging), 
and an appointment with C.P., M.D., a private physician, on 
November 30, 2000.  The veteran stated in reference to Dr. 
B's examination, "Dr. B was not my choice to do the 
evaluation, I was given an appointment to see him with no 
other options offered."  It is not clear from her statements 
whether VA coordinated the examination or the veteran 
scheduled it herself with a private provider.  In any case, 
review of the file indicates that neither Dr. B's examination 
and MRI, nor Dr. P's records from November 2000 have been 
associated with the file.  With regard to Dr. P's records, 
the RO sent a VCAA development letter in February 2004, which 
specifically states, "we need to obtain records of treatment 
from (Dr. C.P. of W. C.) from December 1998 to the present..."  
The development letter further indicates that VA Form(s) 21-
4142 (medical releases) were enclosed for the purpose of 
obtaining non-VA records.  There is no indication in the file 
that the veteran responded to the letter.  These private 
medical records cannot be obtained without the veteran's 
consent.  Thus, with regard to Dr. P's records, it must be 
recognized that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Court of Appeals for Veterans Claims (Court) has ruled 
that remand by the Court and by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  11 Vet. App. 268, 271 
(1998).  Although the April 2004 Supplemental Statement of 
the Case indicates that the evidence includes the specific 
documents identified in the remand, the Board is unable to 
locate Dr. B's evaluation or the report of the June 1999 MRI 
after a thorough review of the file.   

The Board further notes that the guidelines for issuing 
wheelchairs have been revised during the pendency of the 
veteran's appeal.  A copy of the new guidelines, VHA Handbook 
1173.6, Transmittal Sheet (October 30, 2000) are attached to 
this remand.  There is no indication that the veteran has 
been advised of the new criteria or that the new guidelines 
were considered in the evaluation or adjudication of her 
claim.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain a copy of the 
May 1999 evaluation by Dr. E.B. and June 
1999 MRI report.  (See the veteran's 
letter dated January 2, 2001.)  If the 
evaluation was not conducted by a VA 
physician, the RO must contact the 
veteran and request specific identifying 
information and consent to obtain Dr. 
B's records.  
NOTE:  In accordance with the Veterans 
Claims Assistance Act, the efforts to 
obtain records from Federal departments 
or agencies, such as VA records, shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 
5103A(c)(3) (West 2002).

2.  After the identified records have 
been associated with the file, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine whether disabilities for which 
the veteran is authorized to receive VA 
outpatient treatment render her in need 
of a motorized wheelchair or scooter as 
set out in VHA Handbook 1173.6, 
Paragraph 4 (October 30, 2000). Send the 
claims folder to the examiner for review 
with a copy of Paragraph 4 of VHA 
Handbook 1173.6.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an  examination in conjunction with a 
claim for an increased rating will 
result in the denial of the claim.  
38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).        

3.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  The RO should then readjudicate the 
claim for a motorized 
wheelchair/scooter.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




